DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30 – 41, 43 – 46, and 48 – 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 2018/0249154, hereafter Chuang) in view of Minoo et al (US 2013/0051463, hereafter Minoo).
As per claim 30, Chuang discloses a decoding method, comprising:
decoding, from a bitstream, a first motion vector associated with a first block of a picture (¶ 67; a video coding system using decoder-derived motion information based on template matching according to an embodiment of the present invention, where an initial MV index is signaled to reduce the required computations; the initial motion vector index indicates the first motion vector that is derived for the decoder);
refining the first motion vector to produce a second motion vector, said first block being temporally predicted from an area of a reference picture designated by the second motion vector (¶ 67; A selected MV is derived using bilateral matching, template matching or both to refine an initial MV associated with the initial MV index in step 730.; the selected motion vector indicates a second motion vector that is refined using the first motion vector).
However, Chuang does not teach decoding, from the bitstream, a second block, said second block being temporally predicted using a third motion vector predicted using the first motion vector as a motion vector predictor.
In the same field of endeavor, Minoo teaches decoding, from the bitstream, a second block, said second block being temporally predicted using a third motion vector predicted using the first motion vector as a motion vector predictor (¶ 126).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chuang in view of Minoo.  The advantage is an improvement in motion vector prediction in video coding.
As per claim 31, Chuang discloses the method of claim 30, further comprising using a template for refining the first motion vector (¶ 67).
As per claim 32, Chuang discloses the method of claim 30, further comprising using only a part of a template located inside a same parent hardware unit as the second block for refining the first motion vector, a hardware unit being a portion of the picture such that all computations inside said portion are done independently of any other portion of the picture (¶ 54 – 58 and 67).
As per claim 33, Chuang discloses the method of claim 30, wherein the third motion vector is predicted at any time after the decoding of the first motion vector (¶ 54 – 58 and 67).
Regarding claim 34, arguments analogous to those presented for claim 30 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 30 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 31 are applicable for claim 36.
Regarding claim 37, arguments analogous to those presented for claim 32 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 33 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 30 are applicable for claim 39.
Regarding claim 40, arguments analogous to those presented for claim 31 are applicable for claim 40.
Regarding claim 41, arguments analogous to those presented for claim 32 are applicable for claim 41.
Regarding claim 43, arguments analogous to those presented for claim 30 are applicable for claim 43.
Regarding claim 44, arguments analogous to those presented for claim 30 are applicable for claim 44.
Regarding claim 45, arguments analogous to those presented for claim 31 are applicable for claim 45.
Regarding claim 46, arguments analogous to those presented for claim 32 are applicable for claim 46.
Regarding claim 48, arguments analogous to those presented for claim 30 are applicable for claim 48.
As per claim 49, Chuang discloses the method of claim 39.
However, Chuang does not teach wherein the first reference picture is the same as the second reference picture.
In the same field of endeavor, Minoo teaches wherein the first reference picture is the same as the second reference picture (¶ 126).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chuang in view of Minoo.  The advantage is an improvement in motion vector prediction in video coding.
Regarding claim 50, arguments analogous to those presented for claim 49 are applicable for claim 50.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487